DETAILED ACTION

Response to Arguments
Applicant’s arguments filed 3/17/2021 have been fully consider and the examiner submits the following response:
Applicant’s arguments, see pages 7-8, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The rejections of Claims 1-3, 48 and 49 have been withdrawn. 
Applicant’s arguments, see pages 8-10 with respect to the 35 U.S.C. 102 rejection of claims 1, 13 and 48 have been fully considered and are persuasive.  The 35 U.S.C. 102 of claims 1 and 48 has been withdrawn. However, it is noted that the claims as amended further defined the structure of the claimed invention, and a new embodiment in the prior art of Siegel has been used to reject claims 1 and 48. The applicant’s arguments with respect to claims 1 and 48 are with respect the embodiment as best seen in Fig. 23A, however, the new rejection relies on the embodiment as best seen in Fig. 5F.
Applicant’s arguments, see page 10, with respect to the 35 U.S.C. 102 rejection of claim 2 are not persuasive. The applicant argues that Siegel do not specifically teach the information of age status and historical status for guiding the exercise. The examiner disagrees and respectfully submits the physical training system for pelvic floor muscle of Spiegel is capable of providing said exercising settings according to age status, a historical data status, a current detecting data status and an exercising purpose status, because the device is capable of varying haptic signals according to 
Applicant’s arguments, see page 10, with respect to the 35 U.S.C. 102 rejection are not persuasive. The applicant argues that Siegel fails to anticipate the formula for calculating pressure F as set forth in the claim. The examiner disagrees and respectfully submits that the applicants arguments are not commensurate in scope with the claimed invention. The claim does not set forth actively calculating using the formula as claimed and instead sets forth that the processor is “capable” of calculating the equation. The processor of Spiegel is capable of being programmed to perform such equation. The rejection may be overcome if the claim is amended to recite that the processor is “configured to” or “programmed to” calculate the equation. 

Claim Rejections - 35 USC § 112
Claims 1-8, 10, 11, 13, 14, 16, 18, 20, 22, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claims 1 and 48, the limitation “which is pressed down said corresponding thin film sensor” renders the claim indefinite. It is unclear what the link between the operating side and the thin film sensor. How is the operating side “pressed down” (against? near? with?) the thin film sensor? For purposes of examination the indefinite limitation has been deemed to claim the that operating side of the thin film sensor presses against the corresponding thing film sensor.
Regarding claims 1 and 48, the limitation “said corresponding thin film sensor” renders the claimed indefinite. Thin film sensors have been previously claimed, but “corresponding” thin film sensors have not been previously claimed. Therefore, it is unclear what thin film sensor is being referred to. For purposes of examination the indefinite limitation has been deemed to claim that each operating side of the force transmitting elements has a corresponding thin film sensor that it presses against. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 11, 13, 14, 16, 18, 20, 22, 48 and 49  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20160008664 A1 to Siegel.
Regarding claim 1, Siegel discloses a physical training system for pelvic floor muscle (device for those for use in conducting pelvic muscle exercises, paragraph 0002), comprising inter alia: 
a detector which comprises an receiving body (manifold OR PCB 318, paragraph 0092), a pressure detector which comprises a plurality of thin film sensors (force or pressure sensors, paragraph 0083; the sensors may have a length greater than their width, paragraph 0081; also see paragraphs 0079 and 0080) provided at said receiving 
a processor communicated with said detector (computers, bridge circuits, smartphones, tablets, etc, paragraphs 0114-0117); and
a Client (software component 20, paragraph 0056),

an exercising movement setting (motors may help guide the user to contract the muscles from top to bottom of the vagina, paragraph 0112), 
an exercising time setting (timing signals the remind the user of time to complete a pelvic muscle exercise, paragraph 0110), 
an exercising intensity setting (variance in intensity using a haptic signal may be provided, paragraph 0110), 
an exercising frequency setting (performing a specific number of pelvic floor contractions within a given time period, paragraph 0190) (“Exercising Sessions Remaining to Reach Goal: 13”, Fig. 14B) (“Your history shows that you have been successfully completing 10 pelvic floor exercises per day for the past 2 weeks. Let’s now increase this to 15 exercises per day” Fig. 14D, 

an exercising auxiliary setting (game, paragraph 0190 and Fig. 14C) and 
an exercising feedback setting (live feed, paragraph 0190 and Fig. 14A), 
wherein said exercising settings is capable of being displayed on said Client (a live feed where the contractions are displayed in real time so the user can visualize their contractions, paragraph 0194) (display with a breakdown of data, paragraph 0195) (tracking progress, paragraph 0196). 
Regarding claim 2, Siegel discloses wherein said physical training system for pelvic floor muscle is further capable of providing said exercising settings according to the user's personal situation, wherein said personal situation is selected from a combination of personal situations, wherein said combination of personal situations comprises an age status, a historical data status, a current detecting data status and an exercising purpose status. 
The physical training system for pelvic floor muscle of Spiegel is capable of providing said exercising settings according to age status, a historical data status, a current detecting data status and an exercising purpose status, because the device is capable of varying haptic signals according to specific settings, adjustments and training programs. Since Spiegel discloses a device that may be changed and varied depending on a user, the device is capable of providing settings for personal situations that include age status, a historical data status, a current detecting data status and an exercising purpose status (variance of haptic signals, paragraph 0111) (setting and adjusting the actuation in the device to help the user time their muscle contractions, paragraph 0193) (training programs including drills and exercise, paragraph 0199) (program to guide a user through a medically appropriate regimen, paragraph 0202).
Regarding claim 3, Siegel discloses wherein said detector is provided to detect contractility of vaginal inner wall of the user and generate a real-time detecting data (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194), and send said real-time detecting data to said processor (electronics and processing may be configured to communication with the sensor, paragraph 0118; also see paragraph 0115 for a further description of electronics and processing) (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194), said processor is capable of receiving and processing said real-time detecting data (electronics and processing may be configured to communication with the sensor, paragraph 0118; also see paragraph 0115 for a further description of electronics and processing) (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194) and obtain a current detecting data status (baselines pressure or force profile, paragraphs 0093, 0094), and provide said exercising settings according to said current detecting data status (regime based on higher or lower baselines, paragraph 0094-0095). 
Regarding claim 4, Siegel discloses wherein said receiving body defines a receiving chamber (a pocket or cavity 310 within a body portion 328, paragraph 0082), said pressure detector is provided within said receiving body (force or pressure sensors 360 are located in the precision-designed cavities forming the interior of the body portion, paragraph 0083), said data processing unit is provided within said receiving 
Regarding claim 5, Siegel discloses wherein said data processing unit comprises a first communicating module, wherein said first communicating module of said data processing unit is capable of receiving said realtime detecting signal from said pressure detector and transmit said real-time detecting signal to said processor (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194) (since the data is displayed in real time, it is inherent that the pressure sensors, signals and processing components also function in real time). 
Regarding claim 6, Siegel discloses wherein every said thin film pressure sensor is provided to detect pressure which is applied on said pressure detector by vaginal inner wall (the sensors are constructed and arranged to measure a force or pressure applied to a surface of the body portion, paragraph 0106) (for instance, from a user conducting Kegel or other pelvic floor muscle contractions or exercises, paragraph 0056) and generate said real-time detecting signal (live feed where data is displayed in 
Regarding claim 7, Siegel discloses wherein said receiving body has an outer wall (triangular shaped wall that runs along the longitudinal axis of the device, as best seen in the “end view” of Fig. 5F) and comprises a plurality of installing positions provided on said outer wall of said receiving body, wherein every said outer wall has an installing surface (each of the three sides of the triangular shaped wall), wherein every said thin film pressure sensor of said pressure detector is respectively provided on said installing surface (as best seen in the “end view” of Fig. 5F)
Regarding claim 8, Siegel discloses wherein every said thin film pressure sensor has an installing side wherein said installing side is provided on said installing position of said receiving body (the side of the force/pressure sensors 360 that face that triangular wall).
Regarding claim 10, Siegel discloses wherein said coat has an operating room (charging base 750), wherein said receiving body is provided within said operating room (paragraph 0122).
Regarding claim 11, Siegel discloses wherein said coat has an operating room (charging base 750), wherein said receiving body is provided within said operating room (paragraph 0122).

Regarding claim 14, Siegel discloses wherein said data processing unit of said detector further comprises a signal transforming module, wherein said signal transforming module is connected electrically with said pressure detector and said first communicating module respectively, wherein said signal transforming module is capable of receiving said real-time detecting signal from said pressure detector and make said real-time detecting signal to be transmitted from analog electronic signal into figure signal, wherein said first communicating module is capable of receiving said real-time detecting signal from said signal transforming module (electronics, bridge circuit, analog to digital convertor, etc. that receive sensor signals, paragraph 0115) (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194) (since the data is displayed in real time, it is inherent that the pressure sensors, signals and processing components also function in real time). 
Regarding claim 16, Seigel discloses wherein said data processing unit further comprises a signal amplifying module, wherein said signal amplifying module is connected electrically with said signal transforming module and said pressure detector respectively, wherein said signal amplifying module is provided to amplify detecting signal from said thin film pressure sensors of said pressure detector (differential amplifier, paragraph 0115) (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194) (since the data is 
Regarding claim 18, Seigel discloses wherein said processor comprises a data processing module and a second communicating module connected electrically to said data processing module, wherein said second communicating module is communicated with said first communicating module of said data processing unit, so that said second communicating module is capable of receiving said real-time detecting data from said first communicating module of said data processing unit and sending said real-time detecting data to said data processing module of said processor (the sending of signals by various forms, paragraph 0117) (since the data is displayed in real time, it is inherent that the pressure sensors, signals and processing components also function in real time). 
Regarding claim 20, Seigel discloses wherein said processor is capable of calculating pressure F which is applied on every said thin film pressure sensor by the user's vagina through following formula: Fs-b=-(VT*RF)/(a*Vout); F=Fs-Fc; wherein said Vout is measuring voltage, said VT is voltage loaded into said thin film pressure sensors, said RF is resistance of said signal amplifying module, said a and b are characteristic constants of said thin film pressure sensors, said Fc is pressure detected by said thin film pressure sensors of said detector in the case of a coat of said detector is not imposed pressure, wherein said real-time detecting data at least comprises said voltage VT which is loaded into said thin film pressure sensors of said pressure detector. Seigel discloses a processor 20 that is computerized and capable of being 
Regarding claim 22, Seigel discloses wherein said physical training system for pelvic floor muscle further comprises a stimulator, and said coat further forms a vibrating room, wherein said stimulator is provided within said vibrating room (vibration motors that are also within the device/mold, paragraph 0033). 	
Regarding claim 48, Seigel discloses method of guiding exerciser to exercise pelvic floor muscle (device for those for use in conducting pelvic muscle exercises, paragraph 0002), comprising the following steps: 
(a1) detecting contractility of vaginal inner wall and generating a real-time detecting data by using a detector of a physical training system for pelvic floor muscle, and sending said real-time detecting data to a processor of said physical training system for pelvic floor muscle, wherein said processor is capable of processing said real-time detecting data and generate a current detecting data status (live feed where data is displayed in real time to enable the user to visualize their contractions and relaxations, paragraph 0194) (since the data is displayed in real time, it is inherent that the pressure sensors, signals and processing components also function in real time), wherein said detector which comprises an receiving body (manifold OR PCB 318, paragraph 0092), a pressure detector which comprises a plurality of thin film sensors (force or pressure sensors, paragraph 0083; the sensors may have a length greater than their width, paragraph 0081; also see paragraphs 0079 and 0080) provided at said receiving body (sensors 360 located on PCB 318 as bet seen in Figs. 5a-5f), a data processing unit (computers, bridge circuits, smartphones, tablets, etc, paragraphs 0114-
(a) providing at least one optional exercising setting according to an exerciser's personal situation (variance of haptic signals, paragraph 0111) (setting and adjusting the actuation in the device to help the user time their muscle contractions, paragraph 0193) (training programs including drills and exercise, paragraph 0199) (program to guide a user through a medically appropriate regimen, paragraph 0202); and 

Regarding claim 49, Seigel discloses (c) providing an exercising result feedback displayed on a display screen of a Client according to completing situation of the user's exercising, wherein said step (c) is located after said step (b) (14A-14E, paragraph 0190). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.